By the Court,

Savage, Ch. J.
The court are satisfied, that thirteen of the persons returned as duly elected, were elected by an illegal vote; and that the relators in this case had a great majority of the votes upon the outstanding stock of the company, and consequently were duly elected directors. The court cannot perceive the use of a new election; they, therefore, vacate and set aside the election of the thirteen persons, whose election depended on the vote upon the 751 shares of company stock, and declare the others duly elected directors of the company.